Citation Nr: 0507236	
Decision Date: 03/14/05    Archive Date: 03/21/05

DOCKET NO.  03-17 625	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUES

1.  Entitlement to an effective date earlier than March 29, 
2000, for assignment of a total disability rating based on 
unemployability due to service-connected disabilities (TDIU).

2.  Entitlement to an increased rating for a herniated 
nucleus pulposus, currently evaluated as 60 percent 
disabling.


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney 
at Law


ATTORNEY FOR THE BOARD

N. T. Werner, Counsel




INTRODUCTION

The veteran served on active duty from July 1986 to April 
1988.  The veteran also had a period of unverified service in 
a reserve component. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2002 decision of the 
Providence, Rhode Island, Regional Office (RO) of the 
Department of Veterans Affairs (VA) which granted entitlement 
to a TDIU, effective from March 29, 2000.

The issue of entitlement to an increased rating for a 
herniated nucleus pulposus is addressed in the REMAND portion 
of the decision below and is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In an October 1991 rating decision, VA denied entitlement 
to a TDIU and the veteran appeal.

2.  In an August 1993 decision, the Board granted entitlement 
to a TDIU for the period from June 29, 1988, to December 26, 
1988, and denied entitlement to a TDIU for the period from 
December 28, 1988, to March 31, 1991.  The veteran appealed 
to the United States Court of Appeals for Veterans Claims 
(Court).

3.  In a June 1994 Stipulated Agreement, the veteran agreed 
to withdraw his appeal to the extent that it applied to his 
TDIU claim if VA agreed to extend his TDIU award from 
December 27, 1988, to March 31, 1991.  In July 1994, the 
Court issued an Order memorializing this agreement.

4.  An August 1994 rating decision implemented the July 1994 
Court Order.

5.  The August 1993 Board decision, as modified by the June 
1994 Stipulated Agreement and July 1994 Court Order, is 
final.

6.  The preponderance of the evidence is against finding that 
the veteran was precluded from following a substantially 
gainful occupation due to service-connected disability alone 
prior to March 29, 2000.


CONCLUSION OF LAW

The criteria for an effective date earlier than March 29, 
2000, for assignment of a TDIU, have not been met.  38 
U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107, 5110, (West 2002); 
38 C.F.R. §§ 3.157, 3.340, 3.400, 4.15, 4.16, 20.200, 20.201, 
20.202, 20.302, 20.1100 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

It is argued that the appellant is entitled to an effective 
date earlier than March 29, 2000, for assignment of a TDIU 
because he filed a claim for an increased rating for his 
service connected herniated nucleus pulposus in November 
1999.  It is requested that the veteran be afforded the 
benefit of the doubt.

If a veteran files a claim for an increased rating with VA, 
and the claim is disallowed, he has the right to appeal that 
disallowance to the Board.  See 38 U.S.C.A. §§ 7104, 7105; 
38 C.F.R. §§ 20.200, 20.201, 20.202.  If the veteran does not 
perfect an appeal, however, the disallowance becomes final.  
See 38 U.S.C.A. § 7105.  Board decisions are final on the 
date issued.  38 C.F.R. § 20.1100.

Here, in an October 1991 rating decision, the RO denied 
entitlement to a TDIU and the veteran appeal.  In an August 
1993 decision, the Board granted entitlement to a TDIU for 
the period from June 29, 1988, to December 26, 1988, and 
denied entitlement to a TDIU for the period from December 28, 
1988, to March 31, 1991.  The veteran thereafter appealed to 
the Court.  In a June 1994 Stipulated Agreement the veteran 
agreed to withdraw his appeal to the extent that it applied 
to his TDIU claim if VA agreed to extend his TDIU award from 
December 27, 1988, to March 31, 1991.  In July 1994, the 
Court issued an Order memorializing this agreement.  An 
August 1994 rating decision implemented the July 1994 Court 
Order.  The August 1993 Board decision, as modified by the 
June 1994 Stipulated Agreement and July 1994 Court Order, is 
final.  Id. 

Consequently, the effective date for the assignment of a TDIU 
may be no earlier than a new application, at some point in 
time after the final August 1993 Board decision, or the date 
entitlement arose whichever is later.  See 38 U.S.C.A. 
§ 5110; 38 C.F.R. § 3.400.

The general rule with respect to an award of increased 
compensation is that the effective date for such an award 
"shall not be earlier than the date of receipt of 
application therefrom."  38 U.S.C.A. § 5110(a); 38 C.F.R. 
§ 3.400(o)(1).  An exception to this rule applies under 
circumstances where evidence demonstrates that a factually 
ascertainable increase in disability occurred during the one-
year period preceding the date of receipt of the claim for 
increased compensation.  In that situation, the law provides 
that the effective date "shall be the earliest date as of 
which it is ascertainable that an increase in disability had 
occurred, if application is received within one year from 
such date."  38 U.S.C.A. § 5110(b)(2); 38 C.F.R. 
§ 3.400(o)(2).

If a formal claim for compensation has previously been 
allowed, or a formal claim for compensation disallowed for 
the reason that the service-connected disability is not 
compensable in degree, a report of a VA examination or VA 
hospitalization can be accepted as an informal claim for 
benefits.  38 C.F.R. § 3.157.  As to reports prepared by VA 
or the uniformed services, the date of receipt of such a 
claim is deemed to be the date of outpatient or hospital 
examination, or date of admission to a VA or uniformed 
services hospital.  For all other reports, including reports 
from private physicians, laypersons, and state and other 
institutions, the date of receipt of the report is accepted 
as the date of receipt of an informal claim.  Id.

With the above laws and regulations in mind, the Board notes 
that following the final August 1993 Board decision VA 
received numerous writings from the veteran and his 
representative, but the first time that any of these writings 
including a request for a TDIU was in a letter from the 
veteran's representative received by the RO on March 29, 
2000.  In May 2000, following the RO's April 2000 letter to 
the veteran requesting a formal application for TDIU, the RO 
received his VA Form 21-8940, Veterans Application for 
Increased Compensation Based on Unemployability.  The Board 
finds that the March 29, 2000, letter was the veteran's 
formal application for TDIU as defined by 38 U.S.C.A. § 5110 
and 38 C.F.R. § 3.400.

The Board will next see if the record contains an earlier 
informal claim for a TDIU pursuant to 38 C.F.R. § 3.157 or an 
earlier showing of entitlement to a TDIU under 38 U.S.C.A. 
§ 5110(b).  Again, the effective date will be the date of 
receipt of the claim or the date entitlement arose, whichever 
is the later.  Id.  

As to whether the record includes an earlier informal claim 
for a TDIU, while the post-August 1993 record includes 
personal hearing testimony, writings from the veteran and his 
representative, VA treatment records, VA examination reports, 
and private treatment records, none of these can be construed 
as acting as an informal claim for a TDIU.  Specifically, 
some of the records included a discussion of the veteran's 
work history.  The records noted a report that he had to 
change jobs because his current job required too much 
physical activity.  The records recorded the appellant's own 
statement that he had lost approximately two weeks each year 
for the prior three to four years because of back problems.  
The veteran stated that his low back pain prevented him from 
working full-time, and that he had switched from a 35 hour to 
a 20 hour work week because of back problems.  Later, he 
reportedly worked only 10 to 15 hours a week.  However, none 
of these records can be said to constitute an informal claim 
for a TDIU because nothing in them indicate that he was 
claiming that his service connected herniated nucleus 
pulposus alone precluded him from following a substantially 
gainful occupation.  It is well to note that the term 
substantially gainful employment means the ability to earn 
more than the poverty threshold for one person regardless of 
the number of hours that the veteran actually works.  Cf.  
Faust v. West, 13 Vet.App. 342, 355 (2001).  Hence, a simple 
reduction in work hours does not equate to a claim of 
individual unemployability.

As to whether the record established an earlier factual 
entitlement to a TDIU, controlling laws provide that a TDIU 
may be assigned when a veteran has one service-connected 
disability rated at 60 percent or more.  The record must also 
show that the service-connected disabilities alone result in 
such impairment of mind or body that the average person would 
be precluded from following a substantially gainful 
occupation.  38 C.F.R. §§ 3.340, 4.15, 4.16(a).  

In this regard, the record shows that the first time that the 
veteran met the 60 percent schedular criteria of 38 C.F.R. 
§ 4.16(a) for a TDIU was in September 1998.  Specifically, in 
a September 1998 rating decision the RO concluded that the 
veteran's only service connected disability, a herniated 
nucleus pulposus, met the criteria for a 60 percent rating 
effective from December 29, 1993.  Accordingly, at the 
earliest, the veteran's factual entitlement to a TDIU could 
not be prior to September 1998.

The question now becomes when did the service connected 
herniated nucleus pulposus alone actually result in such 
impairment of mind or body that the average person would be 
precluded from following a substantially gainful occupation.  
38 C.F.R. §§ 3.340, 4.15, 4.16(a).  Significantly, neither VA 
treatment records nor VA examinations show an inability to 
follow a substantially gainful occupation solely due to the 
back disability prior to the March 29, 2000 receipt of a 
private Vocational Analysis and Employability Assessment.  
March 29, 2000, is the same day the appellant filed his 
formal application for TDIU.  As reported above, private 
treatment records are only deemed in VA possession on the 
date they are received.  See 38 C.F.R. § 3.157.

While it is evident that the veteran was earning low wages 
prior to March 29, 2000, it was not until May 2000, that the 
appellant provided tax returns to VA showing that his wage 
income was below the poverty level.  Hence, his tax returns 
may not be used to assign an earlier effective date.

Therefore, the earliest effective date for an award of a TDIU 
cannot be earlier than the date that the record shows he was 
precluded from following a substantially gainful occupation 
by his service-connected disability, or the date on which 
said evidence was received by VA, whichever is later.  38 
C.F.R. §§ 3.400, 4.16(b).  

In this case, the RO did not submit this case to the Director 
of VA's Compensation and Pension before rendering the June 
2002 decision that granted entitlement to a TDIU effective 
from March 29, 2000.  Instead, the rating specialist 
concluded that the results from the veteran's March 29, 2000, 
Vocational Analysis and Employability Assessment along with 
his October 5, 2001, VA examination and the information 
provided in VA treatment records dated from June 1998 to 
March 2002 which showed he only worked an average of 10 hours 
a week since quitting his last job established, for the first 
time, that his service connected herniated nucleus pulposus 
precluded substantial gainful employment.  The rating 
specialist then assigned March 29, 2000, as the effective 
date, pointing to the fact that this was the date that the 
veteran had filed his claim.  

The Board agrees with the finding that the first time that VA 
received evidence showing that the veteran was precluded from 
following a substantially gainful occupation by his service-
connected disability was a March 29, 2000 assessment.  
38 C.F.R. § 4.16(b).  While the record contains voluminous VA 
and private treatment records as well as VA examination 
reports, none of these records received prior to March 29, 
2000 show that he was precluded from following a 
substantially gainful occupation due to his service-connected 
disability alone before that time.  

Hence, the Board cannot find a legal basis for an effective 
date prior to March 29, 2000.  38 C.F.R. § 3.157.  Therefore, 
the claim of entitlement to an effective date earlier than 
March 29, 2000, for a TDIU must be denied.  38 U.S.C.A. 
§ 5110; 38 C.F.R. § 3.400.

In reaching this decision the Board considered the doctrine 
of reasonable doubt, however, as the preponderance of the 
evidence is against the claim the doctrine is not for 
application.  38 U.S.C.A. § 5107.

As to the Veterans Claims Assistance Act of 2000 (VCAA), Pub. 
L. No. 106-475, 114 Stat. 2096 (2000), in light of Livesay v. 
Principi, 15 Vet. App. 165 (2001) (en banc) (the VCAA, with 
its expanded duties, is not applicable to a motion by a 
moving party for revision or reversal of a Board's decision 
on the basis of clear and unmistakable error (CUE)), the 
Board finds that the VCAA also does not apply to this claim 
for an earlier effective date for a TDIU.  Simply put, 
nothing in the record shows that there are any outstanding VA 
treatment records which may be considered constructively in 
VA's possession on the day they were generated.  Therefore, 
because the record is fixed in time as of the date of the 
appealed from rating decision, nothing that VA can tell the 
veteran will change what is in the record and nothing that 
the appellant can say or file with VA can change the outcome 
of his claim.  Therefore, the VCAA does not apply to claims 
of entitlement to an earlier effective date.

Finally, in reaching this decision the Board considered the 
assertion that a November 1999 claim for an increased rating 
also represented a claim of entitlement to a total disability 
evaluation based on individual unemployability.  Even 
assuming that to be true, as outlined above, the record did 
not clinically show that the appellant was unemployable due 
to his back disorder alone prior to March 29, 2000.  Hence, 
this contention does not provide a basis for the assignment 
of an earlier effective date.


ORDER

An effective date earlier than March 29, 2000, for assignment 
of a TDIU is denied.


REMAND

As to question of entitlement to an increased rating for a 
herniated nucleus pulposus, in the representative March 2000 
letter to the RO, he expressed disagreement with the February 
2000 rating decision that denied a rating in excess of 60 
percent for a herniated nucleus pulposus.  No further action 
was taken by the RO.  Hence, this issue must be remanded to 
the RO for the issuance of a statement of the case.  See 
Manlincon v. West, 12 Vet. App. 238 (1999).  

Therefore, this issue is REMANDED for the following:

The RO should issue a statement of the 
case with respect to the claim for an 
increased rating for service connected 
herniated nucleus pulposus.  Only if the 
veteran files a timely substantive 
appeal, this issue should be returned for 
review by the Board.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



	                     
______________________________________________
	DEREK R. BROWN
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


